Case 2:20-cv-10434-GW-JEM Document 3 Filed 11/16/20 Page 1 of 4 Page ID #:102




 1 JENNIFER HOLLIDAY, ESQ. (CA. BAR NO. 261343)
 2 7190 W. SUNSET BLVD. #1430
 3 LOS ANGELES, CA 90046
 4 (805)622-0225
 5 JHOLLIDAYESQ@PROTONMAIL.COM
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11                                             Case No.: 2:20-CV-10434
     GENEVIEVE MORTON,
12             Plaintiff
                                               DECLARATION IN SUPPORT OF
13   v.                                        REQUEST FOR DMCA SUBPOENA
14   TWITTER, INC., SPYIRL.COM;                TO TWITTER.COM
     DOES 1-100,
15             Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                   DECLARATION IN SUPPORT OF REQUEST FOR DMCA SUBPOENA
Case 2:20-cv-10434-GW-JEM Document 3 Filed 11/16/20 Page 2 of 4 Page ID #:103




 1 I, Jennifer Holliday, hereby declare as follows:
 2     1. I am an attorney in Los Angeles, California and I represent Genevieve Morton
 3        and am authorized to act on her behalf. I have personal knowledge of the facts
 4        contained herein, and if called upon to do so, could and would testify
 5        competently thereto.
 6     2. I submit this declaration in support of Ms. Morton’s request for issuance of a
 7        Subpoena by the Clerk of this Court, pursuant to the Digital Millennium
 8        Copyright Act (“DMCA”), 17 U.S.C. § 512(h) to Twitter, Inc. (“Twitter”)
 9        relating to the posting of Genevieve Morton’s copyrighted material on the
10        Twitter.com domain by the Twitter.com users operating the handles
11        “@SpyIRL” and “@city_tits” on the account holders’ pages hosted by Twitter,
12        Inc. servers. On information and belief, the account user @SpyIRL is also
13        associated with the @SpyIRL_Discount username.
14     3. I have personal knowledge of the copyrights owned by Ms. Morton and the
15        ongoing infringements of those copyrights that occur on Twitter.com and
16        elsewhere on the Internet. I also have personal knowledge of particular
17        instances that Ms. Morton’s copyrighted photographic images have been
18        posted on Twitter.com without Ms. Morton’s authorization embedded in tweets
19        by Twitter account holder @SpyIRL and account holder @city_tits.
20     4. On May 19, 2020, a series of three posts containing twelve of Ms. Morton’s
21        copyrighted images appeared on the @SpyIRL account feed on Twitter.com,
22        and I notified Twitter of the infringement via Twitter.com’s notice and
23        takedown report system. Twitter acknowledged their receipt of this notification
24        and opened investigations, referencing reports 0155741360, 0155743889, and
25        0155742748. True and correct copies of the three e-mails from Twitter
26        Support are attached as Exhibit A.
27     5. On or around July 23, 2020, the copyright holder discovered post containing
28        one of her copyrighted images appearing on the @city_tits account feed on
                    DECLARATION IN SUPPORT OF REQUEST FOR DMCA SUBPOENA
Case 2:20-cv-10434-GW-JEM Document 3 Filed 11/16/20 Page 3 of 4 Page ID #:104




 1        Twitter.com. I notified Twitter of the infringement via Twitter.com’s notice
 2        and takedown report system, and Twitter acknowledged their receipt of this
 3        notification and opened investigations referencing report 0166017783. True
 4        and correct copies of the e-mails from Twitter Support acknowledging their
 5        receipt of the notification and their eventual confirmation, three months later
 6        that the material was removed on October 28, 2020 are attached as Exhibit B.
 7     6. The purpose of the DMCA Subpoena is to obtain information sufficient to
 8        identify alleged infringers who posted material on Twitter.com which infringed
 9        Ms. Morton’s copyright.
10     7. The information received as a result of the Subpoena will only be used by Ms.
11        Morton and her agents to protect Ms. Morton’s rights under Title 17 of the
12        United States Code. Substantial efforts have been made by Ms. Morton’s agent
13        to sufficiently identify the infringer, but the infringer’s identity remains
14        unknown.
15
16 I declare under penalty of perjury under the laws of the United States of America that
17 the foregoing is true and correct.
18        Dated this 15th day of November 2020.
19                                       By: /s/ Jennifer Holliday
20                                          JENNIFER HOLLIDAY, (CA BAR 261343)
21
                                            7190 Sunset Blvd. #1430
                                            Los Angeles, California 9004
22
23
24
25
26
27
28

                    DECLARATION IN SUPPORT OF REQUEST FOR DMCA SUBPOENA
Case 2:20-cv-10434-GW-JEM Document 3 Filed 11/16/20 Page 4 of 4 Page ID #:105




 1                                Index of Exhibits:
 2
 3 Exhibit A………………………………………………Notice re: @SpyIRL
 4 Exhibit B………………………………………………Notice re: @City_Tits
 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
                                 INDEX OF EXHIBITS
